Citation Nr: 1426839	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type II diabetes mellitus (diabetes), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 1987 with subsequent periods of Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development is required before the appeal can be adjudicated.

In this case, the Veteran contends he developed diabetes from in-service asbestos exposure.  His representative has contended that the disability's early symptoms were manifested in service.  

The service records do not show any diagnosis of diabetes, nor do they contain any notations that diabetes was considered to account for any complaints.  They do, however, show the Veteran reported an episode of vomiting, diarrhea, and fatigue in July 1985 and, in January 1986, he reported that he lost twenty-three pounds over less than a two month period while experiencing an increase in appetite.  Given the contentions and these symptoms, the Veteran should be examined to ascertain whether his current diabetes had its onset during service.  

The post service treatment records in this case date from 2001 and thereafter.  These, however, reflect an inconsistent history as to when the Veteran was first diagnosed to have diabetes, and some of these records contain confusing patient identifiers.  For example, some records dated in 2001, note the Veteran as first diagnosed to have diabetes10 years earlier, but at the same time while listing this Veteran's name at the top of the record, describe the patient that is the subject of the record as a woman.  (This Veteran is male.).  Another 2001 record notes diabetes as having been diagnosed 5 years earlier, and a third record describes the diabetes as "newly diagnosed."  This last record, however, while including the Veteran's actual name and Social Security number as an identifier, describes him as 77 years old.  (He was born in 1964.)  In view of this confusion, the Veteran should be asked to clarify when he was first formally diagnosed to have diabetes, the records of which should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the date and place when he was first formally diagnosed to have diabetes mellitus, after which efforts should be made to obtain copies of the identified records.    

2.  After completing the development requested above, provide an examination and obtain an opinion concerning the onset and etiology of the Veteran's diabetes.  

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.  Based on examination of the Veteran and review of the claims file, the examiner should opine as to whether diabetes was first manifested in service, noting particularly his complaints of vomiting, diarrhea, and fatigue in July 1985, and of a twenty-three pound weight loss over less than a two month period in 1986 while experiencing an increase in appetite

The rationale for all opinions expressed should be provided.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Next, the RO should review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, the Veteran should be provided with a supplemental statement of the case and the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

